Citation Nr: 0200283	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-42 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina, and were previously 
addressed by the Board in a remand dated in April 2001.  


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by pain on 
weightbearing productive of no more than moderate disability 
and there is no competent evidence of any associated marked 
deformity, swelling, callosities, fatigability, 
incoordination or other factors productive of additional 
functional impairment.

2.  A bilateral knee disability was not shown during active 
service; arthritis of the knees was not shown within one year 
of service discharge; and there is no competent evidence 
relating disability of either knee to the veteran's active 
service period.

3.  Currently existing bilateral knee disability is medically 
dissociated from service-connected pes planus.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2001).

2.  A bilateral knee disability was not incurred in or 
aggravated by service and was not caused or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issues on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise.  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing entitlement to service 
connection, to include on a secondary basis, and as to the 
laws and regulations governing the evaluation of foot 
disabilities.  He has, by information letters, rating 
actions, the statement of the case and the supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claims throughout the procedural 
course of the claims process.  See 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)(1), (e)).  The RO has attempted to 
obtain, and has in fact associated with the claims file, 
service records as well as VA medical records identified by 
the claimant as potentially probative of the claims.  

The Board emphasizes that by letter dated in June 2001, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claims, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  Thereafter, the veteran 
specifically indicated that he had no further evidence to 
submit.  Also, subsequent to the June 2001 letter, an 
additional VA examination was conducted specific to the 
questions of the nature and severity of pes planus and the 
existence and etiology of knee problems.  Consideration of 
that examination is reflected in the supplemental statement 
of the case issued in September 2001.  Also, all development 
requested by the Board in its April 2001 remand has been 
satisfactorily completed, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).


Factual Background

By rating decision dated in September 1992, the RO 
established service connection and assigned a zero percent 
evaluation for bilateral pes planus, effective July 30, 1992.  
The RO considered service medical records documenting 
complaints of bilateral foot pain and the use of arch 
supports, and the absence of post-service evidence of 
treatment for flat feet.

At the time of VA examination in July 1994 the veteran 
complained of knee pain.  X-rays showed a spur formation in 
the right knee and the VA examiner noted a history of 
arthralgia of the knees; physical examination of the knees 
was stated to be normal.  VA examination conducted in July 
1994 also included X-rays of both feet the reports of which 
note spur formations over the Achilles tendinous insertion 
bilaterally and evidence of hammertoe deformities on digits 
two through five bilaterally.  On physical examination there 
was no tenderness over the metatarsals; the examiner 
interpreted the X-rays as not showing any degenerative 
changes.

Effective January 28, 1994, the RO assigned a 10 percent 
rating for bilateral pes planus; that evaluation has remained 
in effect to date.

A January 1995 VA note indicates the veteran had a prominent 
navicular bilaterally.  A July 1995 entry indicates the 
veteran's pes planus was much improved with shoe inserts.  He 
complained of a one-to-two week history of knee pain.  The 
veteran's history and physical examination were opined to be 
"not impressive" for right knee problems amenable to 
surgery.  A VA outpatient record dated in March 1996 
indicates that magnetic resonance imaging revealed a 
questionable degenerative tear of the right knee.  Clinical 
symptoms were stated to be compatible with patellofemoral 
rather than medial meniscal problems.  

The claims file contains a report of VA examination conducted 
in March 1997.  
X-rays showed bilateral pes plantar deformities and several 
hammertoes bilaterally, as well as mild degenerative changes 
at the first metatarsal phalangeal joints.  
X-rays of the knees showed early degenerative disease.  The 
veteran's posture and gait were normal.  Appearance and 
function were stated to be essentially within the limits of 
normal without obvious deformity, skin or vascular changes.  
The examiner indicated that pes planus was unchanged since 
the prior examination.  The examiner also noted the veteran 
was being examined under maximum disability, with continuous 
pain and without flare-ups.  Examination of the knees was 
also conducted at that time.  The diagnosis was bilateral 
degenerative joint disease of the knees.  The examiner opined 
the veteran's pes planus was unrelated to his knee problems.

A VA outpatient record dated in April 1997 notes arthritis of 
the right knee.  A record in June 1997 notes knee 
osteoarthritis and left foot exostosis.  

In 1997 William J. Mallon, M.D., examined the veteran for 
complaints of bilateral knee and foot pain.  Examination 
revealed bilateral pes planus with a right heel valgus not 
correctable in toe standing.  There was a full range of ankle 
motion and toe motion bilaterally.  The left foot was noted 
to have a small knot on its dorsal medal aspect.  Dr. Mallon 
indicated the examination was most remarkable for flexible 
pes planus.  X-rays showed degenerative joint disease of the 
left metatarsal medial cuneiform joint and a bone spur in 
that area on the left side.  

In 1997 Dr. Mallon noted the examination of both knees was 
relatively unremarkable, without motion limitation or 
evidence of instability, but with some slight pain on the 
right knee with patellofemoral compression.  X-rays showed a 
thinning of the patellofemoral joint on the right knee.  Dr. 
Mallon indicated the veteran's left knee pain was not 
service-connected and then stated that the, 

...right knee pain I think probably is 
related somewhat to his foot given the 
amount of pes planus and discomfort he 
has with that.  I suspect that when he 
goes into flat foot he rolls over and 
internally rotates the tibia such that 
his patella tends to ride laterally.

A VA outpatient record dated in January 1998 reflects 
complaints of right foot pain and the right foot drifting 
into the valgus/planus position.  Examination of the right 
foot showed plantar heel pad tenderness and tenderness over 
the dorsum of the right great toe joints.  That note also 
indicates that the veteran had right knee pain stated to be 
likely secondary to valgus at the hindfoot/ankle with 
increased stress in the lateral compartment.  In March 1998 
the veteran underwent VA surgery on his right foot/ankle to 
correct his valgus flat foot deformity. 

The veteran presented for VA examination in March 1998.  He 
complained of pain in his feet, without stiffness, swelling, 
heat, redness, fatigability or any lack of endurance.  He was 
in a walking cast and using crutches at the time of the 
examination, having just undergone right foot surgery.  He 
denied flare-ups, but stated he had pain with standing and 
walking.  He reported wearing inserts.  Examination revealed 
flattening of the left foot arch.  There was a full range of 
ankle and toe motion without pain.  There was no evidence of 
fatigue, weakness, or lack of endurance.  There was no 
significant left foot pain and no evidence of calluses or 
unusual shoe wear.  There were no skin or vascular changes.  
There was no other noted deformity of the foot.  There was no 
hallux valgus deformity.  Examination revealed some valgus 
deformity of the midfoot.  The examiner noted the veteran's 
complain of right knee pain and examination negative for 
instability, motion limitation, joint swelling, redness or 
increased warmth or crepitus.  The examiner opined there was 
no definite causal relationship between service-connected pes 
planus and the right knee pain complained of by the veteran.

At the time of a hearing conducted in February 2001, the 
veteran complained of foot pain from his big toes to about 
the middle of his feet.  He indicated that arch supports 
helped some.  He stated his doctor had told him he developed 
a knot on top of the bone on the left foot that shoes 
irritate.  He also indicated his ankles turned in and that he 
had surgery on his right ankle.  He complained of more pain 
with heavy use.  The veteran indicated he had a lot of pain 
in his right knee, as well as problems with his left knee.  
He stated that doctors told him the knee problems stemmed 
from his flat feet, specifically that his ankles had turned 
in putting more pressure on his knees.  

In July 2001, the veteran presented for VA examination of his 
feet.  The VA examiner reviewed the claims file and noted a 
long history of bilateral flat feet with worse symptoms on 
the left than on the right.  The veteran complained of 
constant pain across the arch of each foot with weight 
bearing and indicated the pain was never enough that he had 
to stop his activities.  He reported he continued to wear 
shoe inserts.  He also reported problems with his left foot 
when wearing tight cowboy boots, but indicated there was no 
soreness when wearing a soft shoe.  The examiner noted the 
left foot was much flatter than the right foot.  Both arches 
were flexible.  There was a slightly tender exostosis across 
the top of the left talus, not red and not swollen.  The 
examiner also noted that the foot was held in a slight valgus 
position but was correctable with manipulation.  The veteran 
demonstrated a full range of motion of the feet and toes, 
without crepitus, of pain on motion and without noted edema, 
weakness or instability.  The veteran's gait was normal.  
There were no callosities, breakdown or unusual shoe patterns 
and no skin or vascular changes.  The veteran's posture was 
essentially unremarkable.  He was noted to have bilateral 
hammer toes.  The examiner noted that X-rays revealed 
bilateral degenerative changes in the feet.

In July 2001, the veteran reported for VA examination of his 
knees.  He complained of bilateral knee pain, constant and 
aggravated by weight bearing.  The examiner noted X-rays 
positive for degenerative changes in the knees and past 
interpretations of findings consistent with either a tear in 
the medial meniscus or patella femoral syndrome.  The 
examiner reviewed the claims file, to include past VA and 
private opinions and examination findings and offered a 
diagnosis of patella femoral syndrome of the knees with 
degenerative joint disease and a history of questionable 
posterior horn medial meniscus tear of the right knee and 
chondromalacia with residuals.  The VA examiner noted that 
the veteran's own physician had related the knee problems to 
the veteran's foot problems but indicated that such physician 
"hedges his diagnosis with a lot of non-diagnostic 
statements."  The July 2001 VA examiner opined there was no 
connection between the veteran's knee problems and his 
service-connected bilateral pes planus.  

In a statement received in November 2001, the veteran argued 
that the RO had not adequately considered the opinion offered 
by Dr. Mallon and indicated the need that there be evidence 
showing Dr. Mallon's examination to be flawed in order that 
such opinion be overridden.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records shows that 
such, to include the report of examination at discharge, are 
negative for complaints, findings or diagnoses specific to 
either knee.  Nor is there any medical evidence of record 
showing arthritis in either knee within the initial year 
following service discharge.  See 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  Furthermore, there is no competent medical 
evidence of any causal link between the veteran's active 
service period and existing knee arthritis or other 
disability of the knees.  38 C.F.R. § 3.303(d).  In fact, the 
veteran does not even contend that his current knee problems 
are related to service.  Rather, he argues that his service-
connected pes planus caused his knee problems, thus 
warranting secondary service connection.  38 C.F.R. 
§ 3.310(a).

With regard to secondary service connection the Board first 
notes that the entirety of the medical evidence of record is 
against service connection for left knee problems on a 
secondary basis.  The veteran's private physician as well as 
multiple VA examiners have opined that there is no connection 
between left knee problems and the veteran's service-
connected pes planus.  As the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinion as to medical causation of any 
existing left knee problems is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
preponderance of the evidence is against service connection 
for the left knee, to include on a secondary basis and the 
benefit of the doubt is not for application.

With respect to the veteran's right knee the Board again 
notes that the veteran's own allegations are insufficient to 
establish a causal link between his pes planus and right knee 
disability.  See Espiritu, supra.  VA examiners in March 
1997, March 1998 and in July 2001 opined there was no 
relationship between the veteran's service-connected pes 
planus and his right knee problems.  Each of those examiners 
noted the history of the veteran's pes planus complaints and 
clinical manifestations pertinent to his consistently normal 
gait, posture, and the lack of motion limitation of the right 
foot.  In contrast to such opinions is the medical opinion of 
the veteran's private physician, Dr. Mallon.  Unlike the July 
2001 VA examiner, Dr. Mallon did not review the veteran's 
claims file, but, rather, appears to have relied on the 
veteran's own history as to the severity of pain resulting 
from his pes planus.  Such lessens the probative value of Dr. 
Mallon's opinion.  

As will be discussed in detail below as pertaining to the 
severity of pes planus, the medical record consisting of 
multiple VA examination reports and VA outpatient records 
reveals that the nature and reported severity of the 
veteran's pes planus has remained stable since in or around 
1994.  He has been consistent in reporting pain with 
weightbearing, but without severity such as to prevent 
activity, and, further, examinations have been consistent in 
noting no changes in gait, posture, shoe wear, etc.  The VA 
examination reports of record are further consistently 
negative for note of swelling, fatigability, incoordination, 
etc., evident on examination.  Dr. Mallon himself noted full 
foot motion and did not note any change in gait evident on 
examination.  Dr. Mallon, in fact, set out only a suspicion 
as to an internal rotation of the tibia associated with the 
veteran's pes planus, and indicated such suspicion was based 
on the veteran's account of how severe his pes planus was.  
The medical evidence associated with a number of outpatient 
visits and VA examination results does not document such 
rotation of the tibia or any corollary effect on the 
veteran's patella, and, moreover, the medical evidence of 
record tends to show that the veteran's left foot pes planus 
is more severe than his right foot.  

Here the Board notes that the veteran is service-connected 
for pes planus and not other disability of the feet.  VA 
records, at most, indicate that the veteran has right-sided 
valgus that likely causes right knee pain.  The veteran has 
not, however, claimed entitlement to service connection for 
such.  The Board is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  See also Brannon v. West, 
12 Vet. App. 32 (1998).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  Moreover, the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Chisem v. Brown, 8 Vet. App. 374 (1995).  

In this case the Board finds the opinions of three VA 
examiners, based on consideration of an accurate medical 
history and review of the veteran's claims file over a span 
of several years, to be more probative than the single 
opinion offered by the veteran's private physician based on 
the veteran's own history of the severity of his pes planus 
over the years.  The three VA examiners considered the 
historical clinical findings associated with pes planus and 
opined there exists no relationship between such disorder and 
right knee problems.  Such opinion, expressed by multiple 
physicians, is consistent with the veteran's reported history 
and clinical findings noted in the record.  As such, the 
Board finds the preponderance of the evidence to be against 
service connection for right knee disability.  


Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

The Court has taken notice that pes planus is defined as 
"flat feet".  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 pertains to acquired flatfoot.  Pronounced, bilateral 
flatfeet with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrant assignment of a 50 
percent rating.  Severe, bilateral flatfeet with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 30 percent 
rating is warranted.  Where flat feet are moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, bilateral or unilateral, a 10 percent rating 
is warranted.  Where such are mild and the symptoms are 
relieved by built-up shoe or arch support, a zero percent 
rating is assigned.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

In this case the medical evidence of record, to include 
multiple VA examinations, are consistent in showing the 
absence of foot swelling, pain on manipulation during 
examination, evidence of marked pronation, abduction, etc., 
or characteristic calluses.  Moreover, examination reports 
from 1997 to 2001 are consistent in showing no change in the 
veteran's gait, posture or ambulation, the latter as inferred 
from the absence of any evidence of unusual shoe wear, 
attributable to pes planus.  None of the criteria for a 30 
percent rating under Diagnostic Code 5276 have been 
demonstrated in the veteran's case.  The most recent 
examination is particularly probative in that it is based on 
review of the veteran's entire claims file in addition to 
note of contemporary clinical findings.  The VA examiner 
specifically noted a full range of motion without crepitus, 
pain, edema, weakness, instability, callosities or other 
changes of the skin, bilaterally.  The Board also emphasizes 
that at the time of examination in July 2001 the veteran 
himself reported that although he had constant pain with 
weightbearing, he never had to stop his activities due to his 
pes planus.  Such findings are, again, consistent with prior 
examination evidence, and demonstrate no more than moderate 
disability from bilateral pes planus.  As such, the 
preponderance of the evidence is against assignment of an 
increased rating for pes planus.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5276.  The appeal is denied.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.






	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for service-connected bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.

Service connection for a bilateral knee disability, to 
include as secondary to service-connected bilateral pes 
planus, is denied.



		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

 

